Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-3-2005

Beddini v. Dilts
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4151




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Beddini v. Dilts" (2005). 2005 Decisions. Paper 1069.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1069


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-177                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 04-4151
                                 ________________

                                  JANET BEDDINI

                                            v.

                             THOMAS H. DILTS, P.J.S.C.


                                      Jan Beddini,

                                     Appellant
                    ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                            (D.C. Civ. No. 04-cv-03526)
                   District Judge: Honorable Stanley R. Chesler
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  March 24, 2005

            BEFORE: ALITO, McKEE and AMBRO, CIRCUIT JUDGES

                                 (Filed June 3, 2005)


                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     Janet Beddini appeals the District Court’s order granting appellee’s motion to
dismiss. We conclude that the District Court’s decision was proper, and, therefore, will

dismiss this appeal pursuant to 28 U.S.C. § 1915(e).

       In July 2004 Beddini filed a complaint pursuant to 42 U.S.C. §§ 1983, 1985 &

1986. She alleged that Honorable Thomas H. Dilts, Presiding Judge, Superior Court of

Somerset County, New Jersey, violated her Fourteenth Amendment rights when he ruled

on her motions in her family law case. Judge Dilts filed a motion to dismiss the

complaint pursuant to Fed. R. Civ. P. 12(b)(1), (2) and (6), which was granted by the

District Court. Beddini timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We may dismiss this appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B) if it has no arguable basis in law or fact. Neitzke

v. Williams, 490 U.S. 319, 325 (1989).

       The District Court granted the motion to dismiss and concluded that Judge Dilts

was absolutely immune from suit. We agree. Judge Dilts acted in his judicial capacity

when ruling on the motions at issue. See Mireles v. Waco, 502 U.S. 9, 11 (1991).

Beddini’s claim that Judge Dilts conspired with others or acted maliciously does not alter

the application of judicial immunity to this case. See Pierson v. Ray, 386 U.S. 547, 554

(1967); see, e.g., Dennis v. Sparks, 449 U.S. 24, 26-27 (1980).

       For the foregoing reasons, we will dismiss Beddini’s appeal pursuant to

§ 1915(e)(2).




                                             2